Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Amendment filed 04/13/2022.
Claims 1-20 have been examined.

Response to Amendment
In the instant amendment, claims 4 and 8  have been amended. Claims 16-20 are newly added.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 03/09/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 5, 11-12, 14-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0093913 to Summers et al. (hereafter “Summers”) in further view of US 2005/0015667 to Aaron.

As per claim 1, Summers discloses a server (FIGs. 1-2: server 106), comprising:
an application programming interface (API) manager (FIGs. 1-2; paragraphs 0015 and 0017-0018: “An interface layer 108 in at least one embodiment includes a scalable set of customer-facing servers that can provide the various APIs and return the appropriate responses based on the API specifications. The interface layer also can include at least one API service layer that in one embodiment consists of stateless, replicated servers which process the externally-facing customer APIs. The interface layer can be responsible for Web service front end features such as authenticating customers based on credentials, authorizing the customer, throttling customer requests to the API servers, validating user input, and marshalling or unmarshalling requests and responses.”),
a request evaluation module to, when executed by a processor, evaluate a request received from a client device at the API manager (FIGs. 1-2; paragraphs 0015 and 0017-0018: “Upon receiving a request to one of the APIs, a Web services portion of the interface layer can parse or otherwise analyze the request to determine the steps or actions needed to act on or process the call. For example, a Web service call might be received that includes a request to create a data repository.”).
Summer does not explicitly disclose a log rules registry to maintain log verbosity rules; and a log verbosity adjustment module to, when executed by the processor, apply the log verbosity rules to the request and adjust the verbosity of a generated log to be written by the API. 
Aaron further discloses a log rules registry to maintain log verbosity rules (FIGs. 1-3; paragraphs 0037-0039: “In an example, the adaptive logger 318 and input parser/filter module 312 are operatively coupled to the management system 320, device or other suitable component to obtain, copy or record the policy information, such as routing configurations, and changes to policy, such as logged configuration changes. The electronic links between these entities could be accomplished via any method utilizing any known standard and/or proprietary interfaces, communications networks, interconnection media, network, design, or protocol. Preferably, secure methods such as SSL, SSH, or IPsec would be utilized to provide appropriate security protection.” [Wingdings font/0xE0] management system 320); and 
a log verbosity adjustment module to (FIG. 3; paragraphs 0037-0039: “The adaptive logger 318 also interfaces with the cause estimator module 314.” [Wingdings font/0xE0] module 318), when executed by the processor, apply the log verbosity rules to the request (FIF. 3 and 5A-B; paragraphs 0037-0039: requesting to change policy) and adjust the verbosity of a generated log (FIGs. 3 and 5; paragraphs 0037-0039 and 0062: “The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.” [Wingdings font/0xE0] level of details of the record/report) to be written by the API (FIG. 3; paragraphs 0037-0039: “The adaptive logger 318 also interfaces with the cause estimator module 314. In an example, the adaptive logger 318 records, for example log policy changes that occur, thus being termed a "logger." The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.” [Wingdings font/0xE0] the adaptive logeger 318 is also the API since it interfaces with the cause estimator module 314).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aaron into Summer’s teaching because it would provide for the purpose of the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting (Aaron, paragraph 0039).

As per claim 3, Summers does not explicitly disclose the verbosity of the log is defined by a verbosity level based on the log rules.
Aaron further discloses the verbosity of the log is defined by a verbosity level based on the log rules (FIGs. 3 and 5; paragraphs 0037-0039 and 0062: “The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.” [Wingdings font/0xE0] level of details of the record/report).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aaron into Summer’s teaching because it would provide for the purpose of the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting (Aaron, paragraph 0039).

As per claim 7, Summers does not explicitly disclose wherein the log verbosity rules are executed in real time.
Aaron further discloses wherein the log verbosity rules are executed in real time (FIGs. 3 and 5; paragraphs 0037-0039 and 0062: “The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.” [Wingdings font/0xE0] level of details of the record/report).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aaron into Summer’s teaching because it would provide for the purpose of the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting (Aaron, paragraph 0039).

As per claim 13, Summer discloses a log generation system, comprising:
an administrator device (FIGs. 1-2: server 106); and
an application programming interface (API) manager communicatively coupled to the administrator device (FIGs. 1-2; paragraphs 0015 and 0017-0018: “An interface layer 108 in at least one embodiment includes a scalable set of customer-facing servers that can provide the various APIs and return the appropriate responses based on the API specifications. The interface layer also can include at least one API service layer that in one embodiment consists of stateless, replicated servers which process the externally-facing customer APIs. The interface layer can be responsible for Web service front end features such as authenticating customers based on credentials, authorizing the customer, throttling customer requests to the API servers, validating user input, and marshalling or unmarshalling requests and responses.”), the application programming interface (API) manager comprising:
a request evaluation module to, when executed by a processor, evaluate a request received from a client device at the API manager (FIGs. 1-2; paragraphs 0015 and 0017-0018: “Upon receiving a request to one of the APIs, a Web services portion of the interface layer can parse or otherwise analyze the request to determine the steps or actions needed to act on or process the call. For example, a Web service call might be received that includes a request to create a data repository.”).
Summer does not explicitly disclose a log rules registry to maintain a plurality of dynamic log verbosity rules; a log verbosity adjustment module to, when executed by the processor, apply the dynamic log verbosity rules to the request and adjust the verbosity of a generated log to be written by the API.
Aaron further discloses a log rules registry to maintain a plurality of dynamic log verbosity rules (FIGs. 1-3; paragraphs 0037-0039: “In an example, the adaptive logger 318 and input parser/filter module 312 are operatively coupled to the management system 320, device or other suitable component to obtain, copy or record the policy information, such as routing configurations, and changes to policy, such as logged configuration changes. The electronic links between these entities could be accomplished via any method utilizing any known standard and/or proprietary interfaces, communications networks, interconnection media, network, design, or protocol. Preferably, secure methods such as SSL, SSH, or IPsec would be utilized to provide appropriate security protection.” [Wingdings font/0xE0] management system 320); 
a log verbosity adjustment module to (FIG. 3; paragraphs 0037-0039: “The adaptive logger 318 also interfaces with the cause estimator module 314.” [Wingdings font/0xE0] module 318), when executed by the processor, apply the dynamic log verbosity rules to the request (FIF. 3 and 5A-B; paragraphs 0037-0039: requesting to change policy) and adjust the verbosity of a generated log (FIGs. 3 and 5; paragraphs 0037-0039 and 0062: “The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.” [Wingdings font/0xE0] level of details of the record/report) to be written by the API (FIG. 3; paragraphs 0037-0039: “The adaptive logger 318 also interfaces with the cause estimator module 314. In an example, the adaptive logger 318 records, for example log policy changes that occur, thus being termed a "logger." The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aaron into Summer’s teaching because it would provide for the purpose of the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting (Aaron, paragraph 0039).

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Summer in view of Aaron, as applied to claim 1, and further in view of US 2011/0296404 to Zhang et al. (hereafter Zhang)

As per claim 2, Summers does not explicitly disclose wherein the generated log is written by the API to a log library.
Zhang further discloses wherein the generated log is written by the API to a log library (paragraph 0045: “The downloader 250 may interface with a Life Cycle Log(LCL) Library 260 that may be used to read/write data from/to a LCL file 265 and an event file 270. Update actions may be recorded and stored in one or more of the jobstore library 235, jobstore database 240, LCL 260, LCL file 265, and event file 270.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Zhang into Summer’s teaching and Aaron’s teaching because it would provide the downloader may interface with a Life Cycle Log(LCL) Library that may be used to read/write data from/to a LCL file. Update actions may be recorded and stored in one or more of the jobstore library, jobstore database, LCL, LCL file, and event file (Zhang, paragraph 0045).

Claims 4, 8 10, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Summer in view of Aaron, and further in view of US 2012/0284287 to Klinker et al. (hereafter Klinker)

As per claim 4, Summer does not explicitly disclose wherein a selected rule applied for setting the verbosity level is based on the client device sending the request.
Klinker further discloses wherein a selected rule applied for setting the verbosity level is based on the client device sending the request (paragraphs 0040-0041).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Klinker into Summer’s teaching and Aaron’s teaching because it would provide the once a user modified the log level of a process instance, or does so indirectly by changing the rules that in turn determine the log level, the information on the changed log level can be immediately propagated to all affected process instances in order to provide consistency throughout a system (Klinker, paragraph 0041).

As per claim 8, Summer discloses a method of generating logs, comprising:
receiving, at an application program interface (API) manager, a request from a client device (FIGs. 1-2; paragraphs 0015 and 0017-0018: “An interface layer 108 in at least one embodiment includes a scalable set of customer-facing servers that can provide the various APIs and return the appropriate responses based on the API specifications. The interface layer also can include at least one API service layer that in one embodiment consists of stateless, replicated servers which process the externally-facing customer APIs. The interface layer can be responsible for Web service front end features such as authenticating customers based on credentials, authorizing the customer, throttling customer requests to the API servers, validating user input, and marshalling or unmarshalling requests and responses.”);
evaluating content of the request (FIGs. 1-2; paragraphs 0015 and 0017-0018: “Upon receiving a request to one of the APIs, a Web services portion of the interface layer can parse or otherwise analyze the request to determine the steps or actions needed to act on or process the call. For example, a Web service call might be received that includes a request to create a data repository.”).
Summer does not explicitly disclose executing a log rule selected based on evaluation of the content of the request; and setting a log verbosity according to the log rule.
Aaron further discloses executing a log rule received from a dynamic log rule registry (FIGs. 1-3; paragraphs 0037-0039: “In an example, the adaptive logger 318 and input parser/filter module 312 are operatively coupled to the management system 320, device or other suitable component to obtain, copy or record the policy information, such as routing configurations, and changes to policy, such as logged configuration changes. The electronic links between these entities could be accomplished via any method utilizing any known standard and/or proprietary interfaces, communications networks, interconnection media, network, design, or protocol. Preferably, secure methods such as SSL, SSH, or IPsec would be utilized to provide appropriate security protection.” [Wingdings font/0xE0] management system 320); and 
setting a log verbosity according to the log rule (FIGs. 3 and 5; paragraphs 0037-0039 and 0062: “The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.” [Wingdings font/0xE0] level of details of the record/report) to be written by the API (FIG. 3; paragraphs 0037-0039: “The adaptive logger 318 also interfaces with the cause estimator module 314. In an example, the adaptive logger 318 records, for example log policy changes that occur, thus being termed a "logger." The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.” [Wingdings font/0xE0] the adaptive logger 318 is also the API since it interfaces with the cause estimator module 314).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aaron into Summer’s teaching because it would provide for the purpose of the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting (Aaron, paragraph 0039).
Klinker further discloses wherein a selected rule applied for setting the verbosity level is based on the client device sending the request (paragraphs 0040-0041).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Klinker into Summer’s teaching and Aaron’s teaching because it would provide the once a user modified the log level of a process instance, or does so indirectly by changing the rules that in turn determine the log level, the information on the changed log level can be immediately propagated to all affected process instances in order to provide consistency throughout a system (Klinker, paragraph 0041).

As per claim 10, Summer does not explicitly disclose with the log rule, creating log verbosity levels.
Aaron further discloses with the log rule, creating log verbosity levels (FIG. 3; paragraphs 0037-0039: “The adaptive logger 318 also interfaces with the cause estimator module 314. In an example, the adaptive logger 318 records, for example log policy changes that occur, thus being termed a "logger." The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aaron into Summer’s teaching because it would provide for the purpose of the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting (Aaron, paragraph 0039).
As per claim 16, Summer does not explicitly disclose wherein the request evaluation module is to output an evaluation of the request received from the client device, and the log verbosity adjustment module is to match log verbosity rules in the log rules registry with the evaluation of the request to determine which log verbosity rules from the log rules registry to apply when adjusting the verbosity of the log to be written by the API.
Aaron further discloses the log (FIGs. 3 and 5; paragraphs 0037-0039 and 0062: “The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.” [Wingdings font/0xE0] level of details of the record/report) to be written by the API (FIG. 3; paragraphs 0037-0039: “The adaptive logger 318 also interfaces with the cause estimator module 314. In an example, the adaptive logger 318 records, for example log policy changes that occur, thus being termed a "logger." The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Aaron into Summer’s teaching because it would provide for the purpose of the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting (Aaron, paragraph 0039).
Klinker further discloses wherein the request evaluation module is to output an evaluation of the request received from the client device (paragraphs 0040-0041), and the log verbosity adjustment module is to match log verbosity rules in the log rules registry with the evaluation of the request to determine which log verbosity rules from the log rules registry to apply when adjusting the verbosity of the log (paragraphs 0040-0041).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Klinker into Summer’s teaching and Aaron’s teaching because it would provide the once a user modified the log level of a process instance, or does so indirectly by changing the rules that in turn determine the log level, the information on the changed log level can be immediately propagated to all affected process instances in order to provide consistency throughout a system (Klinker, paragraph 0041).

As per claim 18, Summer does not explicitly disclose wherein each log verbosity rule in the log rules registry comprises a plurality of conditions that trigger application of that verbosity rule.
Klinker further discloses wherein each log verbosity rule in the log rules registry comprises a plurality of conditions that trigger application of that verbosity rule (paragraphs 0037-0041).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Klinker into Summer’s teaching and Aaron’s teaching because it would provide the once a user modified the log level of a process instance, or does so indirectly by changing the rules that in turn determine the log level, the information on the changed log level can be immediately propagated to all affected process instances in order to provide consistency throughout a system (Klinker, paragraph 0041).

As per claim 20, Summers discloses applying the selected log rule to a subsequent request from that client device (paragraphs 0016 and 0036).

Claims 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Summer in view of Aaron, as applied to claims 3 and 1, and further in view of US 2008/0301093 to Haugen et al. (hereafter “Haugen”)

As per claim 6, Summer discloses a request sent to the API manager (FIGs. 1-2; paragraphs 0015 and 0017-0018: “Upon receiving a request to one of the APIs, a Web services portion of the interface layer can parse or otherwise analyze the request to determine the steps or actions needed to act on or process the call. For example, a Web service call might be received that includes a request to create a data repository.”).
Summer does not explicitly disclose wherein the rule setting the verbosity level is based on the type of request. 
Haugen further discloses wherein the rule setting the verbosity level is based on the type of request (paragraph 0074: “The advance settings control portion 420, which as indicated is optional in this implementation, allows the user to choose from various additional settings that will control the details set forth in the report, including an add or remove columns setting 422 and a filter the results setting (not shown). The advanced settings control portion 420 provides a set of check boxes divided into multiple categories of columns 425, which allow the user to optionally select wheat information to show in the report. The categories 425 can include "Level of Detail," "Attributes", "Performance Statistics," and "Conversion Columns." In this example, the items "campaign," "search query," "search query match type" (e.g., exact match, phrase match, or broad match), "campaign status," "impressions," "clicks," "CTR," "avg CPC," "cost," "avg position," "conversion cost," "conversions," "conversion rate," and "cost/conversion" were selected.”)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Haugen into Summer’s teaching and Aaron’s teaching because it would provide the purpose of allow the user to optionally select wheat information to show in the report (Haugen, paragraph 0074).

As per claim 19, Summer does not explicitly disclose wherein the request evaluation module it to evaluate the request based on at least one of: an Internet Protocol (IP) address associated with the request, details regarding a header of the request, content of the request, a timestamp of the request, a sender of the request (authentication), a size of the request, and access permissions of a sender (authorization) of the request.
Haugen further discloses wherein the request evaluation module it to evaluate the request based on at least one of: an Internet Protocol (IP) address associated with the request, details regarding a header of the request, content of the request (paragraph 0074: “The advance settings control portion 420, which as indicated is optional in this implementation, allows the user to choose from various additional settings that will control the details set forth in the report, including an add or remove columns setting 422 and a filter the results setting (not shown). The advanced settings control portion 420 provides a set of check boxes divided into multiple categories of columns 425, which allow the user to optionally select wheat information to show in the report. The categories 425 can include "Level of Detail," "Attributes", "Performance Statistics," and "Conversion Columns." In this example, the items "campaign," "search query," "search query match type" (e.g., exact match, phrase match, or broad match), "campaign status," "impressions," "clicks," "CTR," "avg CPC," "cost," "avg position," "conversion cost," "conversions," "conversion rate," and "cost/conversion" were selected.”), a timestamp of the request, a sender of the request (authentication), a size of the request, and access permissions of a sender (authorization) of the request.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Haugen into Summer’s teaching and Aaron’s teaching because it would provide the purpose of allow the user to optionally select wheat information to show in the report (Haugen, paragraph 0074).

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Summer in view of Aaron and Klinker, as applied to claim 8, and further in view of US 2018/0063168 to Sofka

As per claim 9, Summer does not explicitly disclose wherein setting the log verbosity includes setting the log verbosity via a hypertext transfer protocol (HTTP) header.
Sofka further discloses wherein setting the log verbosity includes setting the log verbosity via a hypertext transfer protocol (HTTP) header (paragraph 0038: “The first level of the network traffic classification system computes proxy log representation using proxy log fields, such as the URL, flow duration, number of bytes transferred from client to server and from server to client, autonomous system, user agent, referrer value, MIME-Type, and HTTP status. Some or all such values may be obtained from HTTP header values that have been written to the proxy log. “Proxy log,” in this context, refers to a data file that is written at an endpoint proxy device such as a gateway, firewall, or other element of internetworking infrastructure or gear; server log files and other data records indicating network traffic or flows also may be used and the term “proxy log” is not intended to limit the scope of embodiments.”)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sofka into Summer’s teaching and Aaron’s teaching because it would provide the purpose of one log record is created and stored in response to every internet request that is identified at a proxy device. Requests may include HTTP GET or POST operations, FTP upload or download operations, etc (Sofka, paragraph 0038).

Response to Arguments
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. The limitations of claims 4 and 8 that the Applicants arguing are newly added . The aforementioned newly added limitations taught by the new references (please refer to section above for further details).

Applicant's arguments filed on 04/13/2022 have been fully considered but they are not persuasive for the following reasons:
Claim 1 (Remarks, page 1)
Applicants argue “Moreover, Aaron does not mention an API or “the verbosity of generated log to be written by the API” (Remarks, page 3)
The Examiner respectfully disagrees for following reasons.
The instant specification paragraphs 0001 and 0016 define:
[0001] Application program interfaces (APIs) include a set of subroutine definitions, protocols, and tools used for the purpose of building computer-executable applications to be executed over a network. The APIs may be managed by an API manager that enforces policies associated with the APIs, controls access to the APIs, collects and analyzes API usage data, and reports on the APIs performance In the network. A specific task the API manager engages in is the definition of the proper level for the creation and storage of togs defining arty number of user's interactions with any of the individual APIs to be executed.

[0016] As used in the present specification and in the appended claims, the term “verbosity” with regard to a log is meant to be understood as logs that include a specific amount of information as well as information that is not proprietary. Proprietary information may include any sensitive data such as social security numbers, credit card information, date of birth of a person, among other information.

Accordingly, the API is considered as an interface to receive and send messages to other software components. Furthermore, the verbosity of the log according to the specification paragraph 0016 is considered as a level detail of the log.
Therefore, Aaron further discloses a log rules registry to maintain log verbosity rules (FIGs. 1-3; paragraphs 0037-0039: “In an example, the adaptive logger 318 and input parser/filter module 312 are operatively coupled to the management system 320, device or other suitable component to obtain, copy or record the policy information, such as routing configurations, and changes to policy, such as logged configuration changes. The electronic links between these entities could be accomplished via any method utilizing any known standard and/or proprietary interfaces, communications networks, interconnection media, network, design, or protocol. Preferably, secure methods such as SSL, SSH, or IPsec would be utilized to provide appropriate security protection.” [Wingdings font/0xE0] management system 320); and 
a log verbosity adjustment module to (FIG. 3; paragraphs 0037-0039: “The adaptive logger 318 also interfaces with the cause estimator module 314.” [Wingdings font/0xE0] module 318), when executed by the processor, apply the log verbosity rules to the request (FIF. 3 and 5A-B; paragraphs 0037-0039: requesting to change policy) and adjust the verbosity of a generated log (FIGs. 3 and 5; paragraphs 0037-0039 and 0062: “The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.” [Wingdings font/0xE0] level of details of the record/report) to be written by the API (FIG. 3; paragraphs 0037-0039: “The adaptive logger 318 also interfaces with the cause estimator module 314. In an example, the adaptive logger 318 records, for example log policy changes that occur, thus being termed a "logger." The adaptive logger 318 may adjust its recording in an adaptive manner by for example, modifying the focus or granularity, i.e., level of detail, in response to problem encountered. As an example, if security or reliability problems are encountered with router interface configuration, the adaptive logger 318 records greater detail than normally recorded in response to noting these problems. This provides for more effectively dealing with similar problems in the future. In a preferred embodiment, after a configurable time period, such as a week or month, the recording granularity of the adaptive logger 318 could revert to its normal setting.” [Wingdings font/0xE0] the adaptive logger 318 is also the API since it interfaces with the cause estimator module 314).

Claims 8 and 13 (Remarks, pages 4-5):
The similar responses apply as in claim 1.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193